PER CURIAM.
We have for review Sims v. State, 513 So.2d 671 (Fla. 2d DCA 1987), in which the district court certified the following question as one of great public importance:
IS THE HABITUAL OFFENDER STATUTE STILL AN EFFECTIVE BASIS ON WHICH TO EXCEED THE STATUTORY MAXIMUM AS LONG AS THE SENTENCE IMPOSED DOES NOT EXCEED THE GUIDELINES RECOMMENDATION?
Id. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
The outcome of this case is consistent with our decision in Winters v. State, 522 So.2d 816 (Fla.1988), in which we answered this question in the affirmative. Accordingly, we approve the decision below.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.